PER CURIAM.
The relator was arrested and ordered deported. He arrived in the United States September 4,1928, and was admitted for permanent residence. On January 6, 1932, he was arrested on the charge of having been unlawfully in the United States. The charge is that he was a member of and affiliated with a proscribed party and that he has been regularly engaged with well-known Communists in their activities. There is sufficient evidence to justify his deportation.
It was competent to receive hearsay testimony. U. S. ex rel. Smith v. Curran, 12 F. (2d) 636 (C. C. A. 2); Kjar v. Doak, 61 F. (2d) 566 (C. C. A. 7).
His deportation was justified. U. S. ex rel. Yokinen v. Commissioner, 57 F.(2d) 707 (C. C. A. 2); Certiorari denied, 287 U. S. 607, 53 S. Ct. 11, 77 L. Ed.-.
Order affirmed.